DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
The following office action is in response to the applicant’s amendment filed on December 3, 2021.
Applicant’s cancelation of Claim 2 has been acknowledged.
Applicant’s amendments to claims 1, 3-5, 8-10, and 14 have been acknowledged.
Applicant’s amendments to claims 1, 9, and 14 regarding the claim objection have been considered and are persuasive therefore the claim objection has been withdrawn.
Priority
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to Chinese Patent Application No. 201711443775.6, filed on December 27, 2017 acknowledged.  Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).  Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9 recites “a method of computed tomography (CT) imaging method of coronary artery” however this limitation should be read as “a computed tomography (CT) imaging method of a coronary artery”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3-6, 9-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kohler et al. (US 20090232379 A1) in view of Okerlund et al. (US 20160012613 A1).
Regarding Claim 1, Kohler et al. hereinafter Kohler discloses a computed tomography (CT) imaging method of coronary artery (Para [0023] – “The present invention may, in particular, be advantageous in conjunction with gated cardiac CT reconstruction or coronary artery imaging in multi-slice CT.”), comprising:
collecting image data of the coronary artery (Fig. 3 – S21 acquiring volumetric data of the coronary artery, Para [0048] – “The second exemplary embodiment of the present invention will be described with respect to coronary artery imaging in multi-slice CT.”)
obtaining motion indexes of each trunk of the coronary artery at different phases based on the collected image data (Fig. 3 – S24, Para [0051] – “in the subsequent step S24, motion fields between the time frames, i.e. between the 3D reconstructions, are determined. Instead of the determination of motion fields, including a direction of the motion, it may be sufficient to determine an absolute value of the motion or a magnitude of the motion”);
performing image reconstruction based on the image data at the global optimal phase (Para [0051] – “for each part of the vessel, defined by a suitable neighborhood, suitable for diagnostic purposes, the time point of minimum motion is determined in step S25. Then, the reconstruction window used in the subsequent reconstruction is centered at that time point and the reconstruction is performed in step S26.  Then, in the subsequent step S27, the areas of the vessel tree for which reconstruction was performed on data from different points in time, are combined for forming the image of the complete vessel tree”) thereby generating a global optimal phase image of the coronary artery (Fig. 3, Generating the image – steps S21-27)
outputting the global optimal phase image (Fig. 3, outputting the image – Step 28, determining an optimal phase – S25, Para [0051] – “In other words, for each part of the vessel, defined by a suitable 
generating and outputting a local optimal phase image for a particular trunk of the coronary artery based on a trunk selection command (Fig.4, Generating – S36-S40, Outputting – S41, Para [0059] - a select option is presented to the user via the display of the input/output unit 4, such that the user or operator may select a part of the vessel tree for which a more detailed image should be determined. Then, the method continues to step S37, where the corresponding ECG signal or PPG signal and the window used for the initial iterative reconstruction optimization are displayed”, it is interpreted the initial interative reconstruction involves the step of determining the time point of minimum motion as described in the first and second embodiments however step S39 discloses a step for the user to manipulate and choose an optimal phase).
Conversely Kohler does not teach obtaining an average of the motion indexes of a plurality of trunks of the coronary artery at each phase;
determining a corresponding global optimal phase based on the average of the motion indexes;
However Okerlund et al. hereinafter Okerlund discloses obtaining an average of the motion indexes of a plurality of trunks of the coronary artery at each phase (Para [0123] – “This gives an overall score of vessel IQ for each phase for the RCA, LAD, and LCX. The scores for the LAD and LCX are added to give an overall left side score. The best phase for each side is the phase with the largest IQ score on that side (FIG. 25). The results from the right and left sides are normalized by their mean and summed to find the overall IQ.”, Para [0049] – “A through-plane metric quantifies IQ for vessels travelling longitudinally through the volume. Circular cross-sections of the vessels will be visible in each axial image. Blurring caused by motion artifacts makes vessels appear less circular with softer edges.”, IQ stands for Image quality and as shown in paragraph [0049] motion artifacts affect the image quality therefore the IQ is a measure of motion);
determining a corresponding global optimal phase based on the average of the motion indexes (Para [0066] – “The phase selection module 124 in the illustrated embodiment is configured to identify the phase that is least effected by motion (e.g., based on one or more image quality metrics). For example, an image (e.g., an intermediate image that may not necessarily have the fidelity of a final image) may be generated for each phase, and evaluated for image quality. In some embodiments, multiple image quality metrics (e.g., a first metric corresponding to through-plane vessels and a second metric corresponding to in-plane vessels as discussed herein) may be employed.”, the phase selector determines an optimal phase based on an image quality metric therefore it is interpreted the overall IQ calculated in Para [0123] would be used to determine the over [global] optimal phase);
Kohler and Okerlund are both analogous arts considering they are both in the field of optimal phase imaging of the coronary artery.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kohler to incorporate the average of the motion index of Okerlund to achieve the same results. One would have motivation to combine because a mean provides a normalized value for the motion across the entire image of the heart including both left and right sides (Para [0123]).
Regarding Claim 3, Kohler and Okerlund disclose all the elements of the claimed invention as cited in claim 1.
Kohler third further discloses generating a local optimal phase image for a particular trunk of the coronary artery (Fig. 4, S36 – S41) comprises:
obtaining a local optimal phase for the particular trunk (Para [0059] – “a select option is presented to the user via the display of the input/output unit 4, such that the user or operator may select a part of the vessel tree for which a more detailed image should be determined. Then, the method continues to step S37, where the corresponding ECG signal or PPG signal and the window used initial iterative reconstruction involves the step of determining the time point of minimum motion as described in the first and second embodiments) based on motion indexes of each trunk of the coronary artery at different phases (Fig. 4 – the segmenting S33 is performed before the determination of a motion field between time frames S34 therefore it is interpreted the motion indexes are determined for each segment [trunk] of the coronary artery between time frames [at different phases]); and
performing image reconstruction based on the image data at the local optimal phase (Para [0060] – “step S40, where the iterative reconstruction optimization is performed on the basis of the window manipulated in step S39. This iterative reconstruction optimization is performed in real-time”).
Regarding Claim 4, Kohler and Okerlund disclose all the elements of the claimed invention as cited in claim 1.
Kohler further discloses generating a global optimal phase image of a coronary artery (Fig.3 – S21-S28, generating an optimal phase S25, outputting the optimal phase image of the complete vessel tree S28) comprises:
collecting image data of the coronary artery segment by segment; (Fig. 3 – step 23 images are segmented therefore images are collected segment by segment for the following step, additionally Para [0048] discloses “The second exemplary embodiment of the present invention will be described with respect to coronary artery imaging in multi-slice CT.” therefore each of the multiple slices could also be interpreted as a segment);
acquiring motion indexes of each segment of each trunk of the coronary artery at different phases based on image data of each segment (Para [0051] – “Then, in the subsequent step S23, from these 3D reconstructions or images, the coronary vessel tree is segmented. This may, for example, be done by a region growing approach, starting from the aorta. By this, the coronary vessel tree is ;
performing image reconstruction based on the image data at the global optimal phase (Para [0051] – “for each part of the vessel, defined by a suitable neighborhood, suitable for diagnostic purposes, the time point of minimum motion is determined in step S25. Then, the reconstruction window used in the subsequent reconstruction is centered at that time point and the reconstruction is performed in step S26.  Then, in the subsequent step S27, the areas of the vessel tree for which reconstruction was performed on data from different points in time, are combined for forming the image of the complete vessel tree.”).
Conversely Kohler does not teach obtaining an average of the motion indexes of all the trunks of all the segments of the coronary artery at each phase;
determining a corresponding global optimal phase based on the average of the motion indexes at each phase; and
However Okerlund discloses obtaining an average of the motion indexes of all the trunks of all the segments of the coronary artery at each phase (Para [0123] – “This gives an overall score of vessel IQ for each phase for the RCA, LAD, and LCX. The scores for the LAD and LCX are added to give an overall left side score. The best phase for each side is the phase with the largest IQ score on that side (FIG. 25). The results from the right and left sides are normalized by their mean and summed to find the overall IQ.”, Para [0049] – “A through-plane metric quantifies IQ for vessels travelling longitudinally through the volume. Circular cross-sections of the vessels will be visible in each axial image. Blurring caused by motion artifacts makes vessels appear less circular with softer edges.”, IQ stands for Image quality and ;
determining a corresponding global optimal phase based on the average of the motion indexes at each phase; (Para [0066] – “The phase selection module 124 in the illustrated embodiment is configured to identify the phase that is least effected by motion (e.g., based on one or more image quality metrics). For example, an image (e.g., an intermediate image that may not necessarily have the fidelity of a final image) may be generated for each phase, and evaluated for image quality. In some embodiments, multiple image quality metrics (e.g., a first metric corresponding to through-plane vessels and a second metric corresponding to in-plane vessels as discussed herein) may be employed.”, the phase selector determines an optimal phase based on an image quality metric therefore it is interpreted the overall IQ calculated in Para [0123] would be used to determine the over [global] optimal phase); and
Kohler and Okerlund are both analogous arts considering they are both in the field of optimal phase imaging of the coronary artery.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kohler to incorporate the average of the motion index of Okerlund to achieve the same results. One would have motivation to combine because a mean provides a normalized value for the motion across the entire image of the heart including both left and right sides (Para [0123]).
Regarding Claim 5, Kohler and Okerlund disclose all the elements of the claimed invention as cited in claims 1 and 4.
Kohler third embodiment discloses generating a local optimal phase image for a particular trunk of the coronary artery (Fig. 4, S36 – S41) comprises:
determining a local optimal phase for each segment of the particular trunk (Para [0051] – “Then, in the subsequent step S23, from these 3D reconstructions or images, the coronary vessel tree is segmented. This may, for example, be done by a region growing approach, starting from the aorta. By this, the coronary vessel tree is segmented as far as possible.”, therefore the coronary artery is segmented from the aorta to the trunks and further segmented from the trunks to the branches, Para [0059] – “a select option is presented to the user via the display of the input/output unit 4, such that the user or operator may select a part of the vessel tree for which a more detailed image should be determined. Then, the method continues to step S37, where the corresponding ECG signal or PPG signal and the window used for the initial iterative reconstruction optimization are displayed on the display of the input/output unit 4 to the user or operator.” it is interpreted the initial interative reconstruction involves the step of determining the time point of minimum motion as described in the first and second embodiments) based on motion indexes of each segment of each trunk of the coronary artery at different phases; (Fig. 4, the segmenting S33 is performed before the determination of a motion field between time frames S34 therefore it is interpreted the motion indexes are determined for each segment of the coronary artery between time frames [at different phases]); and
performing image reconstruction based on the image data at the local optimal phase of one or more segments of the particular trunk. (Para [0051] – “the coronary vessel tree is segmented. This may, for example, be done by a region growing approach, starting from the aorta. By this, the coronary vessel tree is segmented as far as possible.”, therefore the coronary artery is segmented from the aorta to the trunks and further segmented from the trunks to the branches, Para [0059] – “a select option is displayed on display of the input/output unit 4 to a user or operator for selecting a part of the vessel tree for further inspection by iterative reconstruction optimization.”, therefore it is interpreted the user may select any segment of the coronary artery including the segments of the trunks, Para [0060] – “step .
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kohler second embodiment to incorporate the local optimal phase image of Kohler third embodiment to achieve the same results. One would have motivation to combine because a local image provides a more detailed image. (Para [0059]).
Regarding Claim 6, Kohler and Okerlund disclose all the elements of the claimed invention as cited in claim 1.
Conversely the primary Kohler does not teach the trunk selection command is generated by responding to a user's input
However Kohler another embodiment discloses the trunk selection command is generated by responding to a user's input (Fig.4 S36, Para [0059] – “a select option is displayed on display of the input/output unit 4 to a user or operator for selecting a part of the vessel tree for further inspection by iterative reconstruction optimization”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kohler primary embodiment to incorporate the local optimal phase image of Kohler secondary embodiment to achieve the same results. One would have motivation to combine because a local image provides a more detailed image. (Para [0059]).
Regarding Claim 9, Kohler discloses a method of computed tomography (CT) imaging method of coronary artery (Para [0023] – “The present invention may, in particular, be advantageous in conjunction with gated cardiac CT reconstruction or coronary artery imaging in multi-slice CT.”), comprising:
collecting image data of a coronary artery (Fig. 3 – S21, Para [0048] – “The second exemplary embodiment of the present invention will be described with respect to coronary artery imaging in multi-slice CT.”);
obtaining motion indexes of each trunk of the coronary artery at different phases based on the collected image data (Fig. 3, S23-S24, Para [0051] – “Then, in the subsequent step S23, from these 3D reconstructions or images, the coronary vessel tree is segmented. This may, for example, be done by a region growing approach, starting from the aorta. By this, the coronary vessel tree is segmented as far as possible. Then, in the subsequent step S24, motion fields between the time frames, i.e. between the 3D reconstructions, are determined. Instead of the determination of motion fields, including a direction of the motion, it may be sufficient to determine an absolute value of the motion or a magnitude of the motion”, therefore because the step S24 occurs after step S23 it is interpreted the motion fields are determined for each segment including the trunks between time frames, for clarification Fig. 3 shows the steps described in Para [0051] where in step S23 the vessel is segmented, in step S24 motion fields are determined between time frames, then in step S25 time points are determined that have minimum motion for areas of the vessel tree);
determining local optimal phases of each trunk based on the motion indexes of each trunk at different phases (Fig. 3, S23-S25, Para [0051] – “Then, in the subsequent step S23, from these 3D reconstructions or images, the coronary vessel tree is segmented. This may, for example, be done by a region growing approach, starting from the aorta. By this, the coronary vessel tree is segmented as far as possible. Then, in the subsequent step S24, motion fields between the time frames, i.e. between the 3D reconstructions, are determined. Instead of the determination of motion fields, including a direction of the motion, it may be sufficient to determine an absolute value of the motion or a magnitude of the motion… for each part of the vessel, defined by a suitable neighborhood, suitable for diagnostic purposes, the time point of minimum motion is determined in step S25.”, therefore because the image ; and
performing image reconstruction based on the image data at the local optimal phase of a particular trunk to generate a local optimal phase image for the particular trunk (Para [0051] – “for each part of the vessel, defined by a suitable neighborhood, suitable for diagnostic purposes, the time point of minimum motion is determined in step S25. Then, the reconstruction window used in the subsequent reconstruction is centered at that time point and the reconstruction is performed in step S26”, therefore it is interpreted image reconstruction is performed based on the time point of minimal motion [optimal phase] of each part of the vessel including the trunks).
Regarding Claim 10, Kohler discloses all the elements of the claimed invention as cited in claim 9.
Kohler further discloses the coronary artery image data are collected segment by segment (Fig. 3 – step 23 images are segmented therefore images are collected segment by segment for the following step, additionally Para [0048] discloses “The second exemplary embodiment of the present invention will be described with respect to coronary artery imaging in multi-slice CT.” therefore each of the multiple slices could also be interpreted as a segment);
the motion indexes of each segment of each trunk at different phases are obtained based on the image data collected segment by segment (Para [0051] – “Then, in the subsequent step S23, from these 3D reconstructions or images, the coronary vessel tree is segmented. This may, for example, be done by a region growing approach, starting from the aorta. By this, the coronary vessel tree is segmented as far as possible. Then, in the subsequent step S24, motion fields between the time frames, i.e. between the 3D reconstructions, are determined”, the motion fields are determined between the 3D reconstructions therefore it is interpreted that the 3D reconstructions are the segmented 3D reconstructions because this step (S24) occurs after the segmenting step (S23));
the local optimal phase of each segment of each trunk is determined based on the motion indexes of each segment of each trunk at different phases (Fig. 3, S23-S25, Para [0051] – “Then, in the subsequent step S23, from these 3D reconstructions or images, the coronary vessel tree is segmented. This may, for example, be done by a region growing approach, starting from the aorta. By this, the coronary vessel tree is segmented as far as possible. Then, in the subsequent step S24, motion fields between the time frames, i.e. between the 3D reconstructions, are determined. Instead of the determination of motion fields, including a direction of the motion, it may be sufficient to determine an absolute value of the motion or a magnitude of the motion… for each part of the vessel, defined by a suitable neighborhood, suitable for diagnostic purposes, the time point of minimum motion is determined in step S25.”, therefore because the image is segmented starting at the aorta and the time point of minimum motion is determined for each part of the vessel [optimal phase] it is interpreted the optimal phase is determined for each segment of each trunk); and
image reconstruction is performed based on the image data at the local optimal phases of one or more segments of the particular trunk (Para [0051] – “for each part of the vessel, defined by a suitable neighborhood, suitable for diagnostic purposes, the time point of minimum motion is determined in step S25. Then, the reconstruction window used in the subsequent reconstruction is centered at that time point and the reconstruction is performed in step S26”, therefore it is interpreted image reconstruction is performed based on the time point of minimal motion [optimal phase] of each part of the vessel including a segment of a trunk).
Regarding Claim 11, Kohler disclosse all the elements of the claimed invention as cited in claim 9.
Conversely Kohler in the embodiment relied above in Claim 9 does not teach before generating the local optimal phase image of the particular trunk, generating and outputting an optimal phase image of the entire coronary artery.
before generating the local optimal phase image of the particular trunk (Fig. 4, S36-S41), generating and outputting an optimal phase image of the entire coronary artery (Fig.4 – S31-S35).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kohler primary embodiment to incorporate the local optimal phase image of Kohler secondary embodiment to achieve the same results. One would have motivation to combine because a local image provides a more detailed image. (Para [0059]).
Regarding Claim 13, Kohler discloses all the elements of the claimed invention as cited in claim 9.
Conversely Kohler in the embodiment relied above in Claim 9 does not teach the local optimal phase image is generated by responding to a trunk selection command generated by responding to a user's input.
However Kohler another embodiment discloses the local optimal phase image is generated by responding to a trunk selection command generated by responding to a user's input (Fig.4 S36, Para [0059] – “a select option is displayed on display of the input/output unit 4 to a user or operator for selecting a part of the vessel tree for further inspection by iterative reconstruction optimization”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kohler primary embodiment to incorporate the local optimal phase image of Kohler secondary embodiment to achieve the same results. One would have motivation to combine because a local image provides a more detailed image. (Para [0059]).
Regarding Claim 14, Kohler discloses A computer-readable storage medium for storing a computer program (Para [0022] – “a machine readable medium is provided, having instructions recorded thereon”) when installed in a computer system of a CT imaging system (Fig. 1, Para [0030] -  for causing the computer system to: 
collect image data of the coronary artery (Fig. 3 – S21 acquiring volumetric data of the coronary artery, Para [0048] – “The second exemplary embodiment of the present invention will be described with respect to coronary artery imaging in multi-slice CT.”)
obtain motion indexes of each trunk of the coronary artery at different phases based on the collected image data (Fig. 3 – S24, Para [0051] – “in the subsequent step S24, motion fields between the time frames, i.e. between the 3D reconstructions, are determined. Instead of the determination of motion fields, including a direction of the motion, it may be sufficient to determine an absolute value of the motion or a magnitude of the motion”);
perform image reconstruction based on the image data at the global optimal phase (Para [0051] – “for each part of the vessel, defined by a suitable neighborhood, suitable for diagnostic purposes, the time point of minimum motion is determined in step S25. Then, the reconstruction window used in the subsequent reconstruction is centered at that time point and the reconstruction is performed in step S26.  Then, in the subsequent step S27, the areas of the vessel tree for which reconstruction was performed on data from different points in time, are combined for forming the image of the complete vessel tree”) thereby generating a global optimal phase image of the coronary artery (Fig. 3, Generating the image – steps S21-27)
output the global optimal phase image (Fig. 3, outputting the image – Step 28, determining an optimal phase – S25, Para [0051] – “In other words, for each part of the vessel, defined by a suitable neighborhood, suitable for diagnostic purposes, the time point of minimum motion is determined in step S25.”); and
generate and output a local optimal phase image for a particular trunk of the coronary artery based on a trunk selection command (Fig.4, Generating – S36-S40, Outputting – S41, Para [0059] - a .
Conversely Kohler does not teach obtain an average of the motion indexes of a plurality of trunks of the coronary artery at each phase;
determine a corresponding global optimal phase based on the average of the motion indexes;
However Okerlund et al. hereinafter Okerlund discloses obtain an average of the motion indexes of a plurality of trunks of the coronary artery at each phase (Para [0123] – “This gives an overall score of vessel IQ for each phase for the RCA, LAD, and LCX. The scores for the LAD and LCX are added to give an overall left side score. The best phase for each side is the phase with the largest IQ score on that side (FIG. 25). The results from the right and left sides are normalized by their mean and summed to find the overall IQ.”, Para [0049] – “A through-plane metric quantifies IQ for vessels travelling longitudinally through the volume. Circular cross-sections of the vessels will be visible in each axial image. Blurring caused by motion artifacts makes vessels appear less circular with softer edges.”, IQ stands for Image quality and as shown in paragraph [0049] motion artifacts affect the image quality therefore the IQ is a measure of motion);
determine a corresponding global optimal phase based on the average of the motion indexes (Para [0066] – “The phase selection module 124 in the illustrated embodiment is configured to identify the phase that is least effected by motion (e.g., based on one or more image quality metrics). For example, an image (e.g., an intermediate image that may not necessarily have the fidelity of a final ;
Kohler and Okerlund are both analogous arts considering they are both in the field of optimal phase imaging of the coronary artery.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kohler to incorporate the average of the motion index of Okerlund to achieve the same results. One would have motivation to combine because a mean provides a normalized value for the motion across the entire image of the heart including both left and right sides (Para [0123]).
Claim 7-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kohler et al. (US 20090232379 A1) in view of Okerlund et al. (US 20160012613 A1) and further in view of Fonte et al. (US 20140275945 A1).
Regarding Claim 7, Kohler and Okerlund disclose all the elements of the claimed invention as cited in claim 1.
Kohler further discloses analyzing a global optimal phase image of the coronary artery (Fig. 3 – S28 outputting the image of the complete vessel tree, S24 determining a motion field between time frames, S25 determining time points of minimum motion, therefor the complete vessel tree is an optimal phase image), the trunk selection command being generated for a global optimal phase image of the coronary artery (Fig. 4 – S35 displaying the vessel tree, S36 selection of a vessel)
Conversely Kohler does not teach analyzing an image of the coronary artery, the trunk selection command being generated based on result of an analysis for an image of the coronary artery.
analyzing an image of the coronary artery (Para [0086] – “In one embodiment, the processor of computer system 40 may add centerlines to the primary vessels (RCA, LAD, and LCX), or any other vessels greater than 2 mm in diameter.”), the trunk selection command being generated based on result of an analysis for an image of the coronary artery (Para [0087] – “a processor of computer system 40 may initiate the display of one or more images and centerlines, and prompt a user to review and inspect the images, and to enter inputs of image quality issues upon finding any misregistration artifacts, blurring, stents, undesirable contrast-to-noise ratio, motion artifacts, blooming artifacts, calcium, scanner errors, missing slices, incomplete data, and so on.”, Para [0090] – “In an exemplary embodiment, metrics may be generated for either a region (e.g., vessel) or dataset by the image quality scoring system and method based on ratings of at least some of the image quality issues described previously.”, therefore it is interpreted a region (e.g. vessel) may be displayed based upon the processor analyzing the images and finding issues).
 Kohler and Fonte are both analogous arts considering they are both in the field of global modeling of the coronary artery using CT images.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kohler to incorporate the analyzing and region selection of Fonte to achieve the same results. One would have motivation to combine because motion or blurring artifacts may affect the vessel tree model therefore it is beneficial to determine if the image quality is suitable (Para [0011]).
Regarding Claim 8, Kohler, Okerlund, and Fonte disclose all the elements of the claimed invention as cited in claims 1 and 7.
Kohler further discloses analyzing a global optimal phase image of the coronary artery (Para [0052] – “it may appear that the adjacent vessel parts do not fit geometrically well enough together for  comprises:
obtaining the characteristics of the trunks in the global optimal phase image of the coronary artery (Para [0052] – “it may appear that the adjacent vessel parts do not fit geometrically well enough together for curved reformat representation of the total vessel. This may happen due to the fact that adjacent vessel parts may have been determined from data measured at different points in time.”, therefore the time points of optimal phase are the characteristics); and
determining image quality of the trunks as the result of the analysis according to the characteristics of the trunks (Para [0052] – “it may appear that the adjacent vessel parts do not fit geometrically well enough together for curved reformat representation of the total vessel. This may happen due to the fact that adjacent vessel parts may have been determined from data measured at different points in time. In such rare cases, according to an aspect of the present invention, measures for smoothing the representation may be performed”, the image quality shows that the vessel parts do not fit geometrically well enough together which is caused by the optimal phase time [the characteristics].
Regarding Claim 12, Kohler and Okerlund disclose all the elements of the claimed invention as cited in claims 9 and 11.
Kohler second embodiment further discloses a local optimal phase image for the particular trunk is generated by responding to a trunk selection command (Fig. 4 – S35 displaying the vessel tree, S36 selection of a vessel), an analysis for the global optimal phase image of the coronary artery (Fig. 3 – S28 outputting the image of the complete vessel tree, S24 determining a motion field between time frames, S25 determining time points of minimum motion, therefor the complete vessel tree is an optimal phase image).
the trunk selection command being generated based on result of an analysis for an image of the coronary artery.
However Fonte et al. hereinafter Fonte discloses the trunk selection command being generated based on result of an analysis for an image of the coronary artery (Para [0087] – “a processor of computer system 40 may initiate the display of one or more images and centerlines, and prompt a user to review and inspect the images, and to enter inputs of image quality issues upon finding any misregistration artifacts, blurring, stents, undesirable contrast-to-noise ratio, motion artifacts, blooming artifacts, calcium, scanner errors, missing slices, incomplete data, and so on.”, Para [0090] – “In an exemplary embodiment, metrics may be generated for either a region (e.g., vessel) or dataset by the image quality scoring system and method based on ratings of at least some of the image quality issues described previously.”, therefore it is interpreted a region (e.g. vessel) may be displayed based upon the processor analyzing the images and finding issues).
 Kohler and Fonte are both analogous arts considering they are both in the field of global modeling of the coronary artery using CT images.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kohler to incorporate the analyzing and region selection of Fonte to achieve the same results. One would have motivation to combine because motion or blurring artifacts may affect the vessel tree model therefore it is beneficial to determine if the image quality is suitable (Para [0011]).
Response to Arguments
Applicant’s arguments, see page 7, filed December 3, 2021, with respect to the 35 U.S.C. §103 rejection pertaining to Claim 1 has been fully considered and is not persuasive. Applicant argues that the secondary reference Okerlund does not teach “determining a corresponding global optimal phase based on the average of the motion indexes”, specifically applicant argues:

	
However as cited above and in the previous office action Para [0123] is cited for the overall IQ being calculated which is specifically cited for the limitation regarding “obtaining an average of the motion indexes..”, Para [0066] is the paragraph used to disclose phase selection based on image quality.  For further clarification Para [0123] discloses “The scores for the LAD and LCX are added to give an overall left side score. The best phase for each side is the phase with the largest IQ score on that side (FIG. 25). The results from the right and left sides are normalized by their mean and summed to find the overall IQ” therefore an overall IQ is determined and as disclosed in Para [0066] a phase selection is determined based on image quality metrics (IQ).  For clarification Para [0120] discloses “Once IQ has been calculated for all slices, the results may be compiled to determine the best phase for the right side, the left side, and the best overall phase”, therefore an overall phase is determined based on IQ and for further clarification Para [0155] discloses “For example, the above-described embodiments (and/or aspects thereof) may be used in combination with each other”, therefore the phase selection module that selects a phase based on IQ as described in paragraph [0066] can be used to determine/select the best phase for the right side, the left side, and the overall phase based on a compiled IQ score. Therefore Claim 1 is rejected under 35 U.S.C. §103.
Applicant’s arguments, see page 9, filed December 3, 2021, with respect to the 35 U.S.C. §103 rejection pertaining to Claim 9 has been fully considered and is not persuasive.  Applicant argues that 
“As stated by the Office, Kohler at paragraph [0051] discloses "in the subsequent step S23, from these 3D reconstructions or images, the coronary vessel tree is segmented. This may, for example, be done by a region growing approach, starting from the aorta. By this, the coronary vessel tree is segmented as far as possible. Then, in the subsequent step S24, motion fields between the time frames, i.e., between the 3D reconstructions, are determined." Hence, Kohler does not disclose or suggest obtaining motion indexes of each trunk of a coronary artery at different phases as Kohler discloses determining motion fields between the 3D reconstructions”

However for clarification Fig. 3 shows the steps described in Para [0051] where in S23 the vessel is segmented, in S24 motion fields are determined between time frames, then in step S25 time points are determined having minimum motion for areas of the vessel tree.  Additionally for clarification Para [0012] discloses “In this context is should be noted that the term “time point” is not limited to “a point in time”, but may also relate to phase points, relating, for example, to the cyclic motion of the heart or to time periods and a corresponding temporal window around each phase point”, therefore the time points are phase points and therefore Para [0051] and Fig. 3 discloses obtaining motion indexes [motion fields] of each trunk of a coronary artery [areas of the vessel tree] at different phases [time points] based on collected image data. Therefore Claim 9 is rejected under 35 U.S.C. §103.
Applicant’s arguments, see page 9, filed December 3, 2021, with respect to the 35 U.S.C. §103 rejection pertaining to Claims 3-8 and 10-14 has been fully considered and is not persuasive.  Applicant argues these claims are allowable based on the arguments above however as stated above the arguments are not persuasive therefore the claims remain rejected under 35 U.S.C. §103.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258.  The examiner can normally be reached on Mon.-Thurs. alternate Fridays 7:30-5. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/R.C.L./              Examiner, Art Unit 3793                                                                                                                                                                                          
/SERKAN AKAR/Primary Examiner, Art Unit 3793